DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Samir A. Bhavsar, Reg. No. 41,617 on 08/26/2022 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on 08/26/2022. 

IN THE CLAIMS:

Please amend claim 1 as follows: 

Claim 1 (Currently Amended)
At line 2, after “application,” insert the system.
At line 3, after “user device”, insert the accessibility testing module.



































--End--











Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Klementiev et al. (US 7,627,821 B2), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of the set of input commands emulates the set of actions on the software application; and the set of input commands corresponds to the set of test strings; a first processor, operably coupled with the memory, configured to: automatically communicate the set of input commands to the user device in a particular order; for each input command from the set of input commands: receive an audio of a string of utterances when the accessibility screen-reader produces the audio, wherein the string of utterances corresponds to a particular action being performed on the software application; convert the audio to a text comprising the string of utterances; compare the text with a corresponding test string from the set of test strings; determine whether the text matches the corresponding test string; and in response to determining that the text matches the corresponding test string, determine that the accessibility screen-reader uttered the corresponding test string that was expected to be uttered., as recited in such manners in each of independent claims 1, 8 and 15. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193